As Filed with the Securities and Exchange Commission on March 28, 2007, Registration No.333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Anoteros, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0368849 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2445 Fifth Avenue, Suite 440 San Diego, California92101 (Address of principal executive offices, IncludingZip Code) Anoteros, Inc. 2007 Long Term Incentive Plan (Full title of the plan) George G.
